Citation Nr: 1203410	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right hand disability (claimed as right fifth metacarpal arthralgia).  

2.  Entitlement to service connection for residuals of a left shin bone contusion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Army from June 2004 to November 2005.  He was stationed in Iraq from November 2004 to November 2005, and was awarded the Combat Action Badge.  He also had prior service with the Army National Guard, including a period of active duty for training (ACDUTRA) from June 12, 1995 to October 6, 1995.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho denied service connection for residuals of a broken right hand (dominant extremity) and for a left leg shin problem.  [The right hand issue has been recharacterized as noted on the cover page of this decision to better reflect the medical evidence.]  Due to a subsequent change in the location of the Veteran's residence, jurisdiction of his appeal was transferred to the RO in Chicago, Illinois.  

The issues of entitlement to service connection for bilateral hearing loss and for headaches, as well as the claim for a schedular rating in excess of 10 percent for tinnitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The claim for service connection for residuals of a left shin bone contusion is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the current appeal period has the Veteran been shown to have a chronic right hand disability.  
CONCLUSION OF LAW

A chronic right hand disability was not incurred in or aggravated by the Veteran's active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in August 2006 complied with VA's duty to notify the Veteran with regards to the service connection issue adjudicated herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service and VA treatment records; afforded the Veteran a physical examination; and provided him the opportunity to give testimony before the Board, which he declined.  The VA examination is adequate for adjudication purposes.  Specifically, in finding no right hand disability, the November 2007 VA examiner reviewed the entire claims folder, considered the Veteran's reported history, and examined the Veteran.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection-Right Hand Disability

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he injured his right hand during his deployment to Iraq.  Specifically, he alleges that some plywood he was moving slipped and that his hand became pinned between the plywood and a trailer.  He reportedly was given ice and self-treated with anti-inflammatories.  

Unfortunately, and for the reasons set forth below, the Board concludes that the competent and credible evidence of record does not reflect the presence of a chronic right hand disability associated with the purported in-service injury to this extremity.  To the extent that the right hand pain has been demonstrated, the Board has considered whether his service connection claim should be considered in light of the provisions pertaining to undiagnosed illnesses in Persian Gulf veterans.  Significantly, however, in light of the Veteran's contentions that he has a current right hand disability as a result of an injury sustained to this extremity during service, the Board finds that any discussion of this issue under the appropriate undiagnosed illness law and regulations is not appropriate.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  

Service treatment records (STRs) are negative for complaints of, treatment for, or findings of a right hand disability.  Specifically, a November 2005 Post-Deployment Health Assessment shows that the Veteran reported developing swollen, stiff, or painful joints during his Iraq deployment.  

A June 2006 Post-Deployment Health Reassessment shows that the Veteran reported a right hand injury.  He reported being wounded, injured, assaulted or otherwise physically hurt.  In response to the question "Are you still having problems related to this wound, assault, or injury?" the Veteran answered "unsure."   The comments section references a right hand injury.

A July 2006 VA treatment record shows that the Veteran complained of persistent limitation of extension of the right fifth metacarpal.  An X-ray was normal.

A November 2007 VA bone examination report shows that the Veteran reportedly injured his right hand during his Iraq deployment when it became pinned between some plywood and a trailer.  He stated that the hand became very swollen and that he was given ice and self-treated with anti-inflammatories.  He further stated that it took 6-8 weeks for the swelling to resolve and that he continued to have residual soreness and a decrease in range of motion of his fifth metacarpal.  He had since regained full range of motion of his fifth metacarpal, but it continued to ache with the weather and became aggravated with repetitive gripping and grabbing.  He reported flare-ups that he rated 5-7/10 and that lasted anywhere from several hours up to a day.  The clinician noted that the Veteran is right-hand dominant.  

Upon physical examination, there was good strength, sensation, and reflexes as well as full range of motion for extension and flexion of all fingers with pain at the end ranges.  There was also pain with compression of the joints and during valgus and varus testing.  The Veteran was able to oppose all fingers to his thumb and reach the proximal crease.  Repetition testing revealed no change in range of motion, pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The examiner reviewed the August 2006 X-ray and "agree[d] that there is no evidence of acute osseous injury."  The diagnosis was fifth metacarpal arthralgia of the right hand. 

Clearly, at no time during the appeal period has a chronic right hand disability been diagnosed.  While the Board acknowledges the Veteran's complaints of right hand pain, the Board also notes that a symptom (such as pain) alone, absent a finding of an underlying disorder, cannot be service connected.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right hand disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claim (Court) held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

In reaching this conclusions, the Board has certainly considered the Veteran's contentions that he has a chronic right hand disability.  Significantly, however, specialized medical knowledge and training regarding the mechanics of the human body, as are the training and knowledge to distinguish between the effects of several distinct and separate disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Unfortunately, as a lay person, the Veteran is not competent to diagnose a chronic joint disability that requires interpretation of radiographic films.  

As there is no competent evidence of a chronic right hand disability, the Board concludes that the preponderance of the evidence is against this service connection claim.  In addition, the matter of the etiology of any such disorder need not be addressed.  There is no doubt to be resolved.  Service connection for a right hand disability is denied.  

ORDER

Entitlement to service connection for a right hand disability is denied.


REMAND

The Veteran contends that he injured his left leg during his deployment to Iraq.  Specifically, he asserts that he slipped while climbing onto the back of a Humvee and banged his left shin on the bumper.  He reportedly was given ice.  Afterwards, he could feel an indentation in the bone.  

STRs are negative for complaints of, treatment for, or findings of a disability specific to the Veteran's left leg.  However, a November 2005 Post-Deployment Health Assessment shows that the Veteran reported developing swollen, stiff, or painful joints during his Iraq deployment.  Also, a June 2006 Post-Deployment Health Reassessment shows that the Veteran reported a left leg injury.  He reported being wounded, injured, assaulted or otherwise physically hurt.  In response to the question "Are you still having problems related to this wound, assault, or injury?" the Veteran answered "unsure."  The comments section references a left leg injury.

In July 2006, the Veteran submitted photos of his left leg.  The date stamp on the photos is May 17, 2005 (during the Veteran's deployment to Iraq).

July and August 2006 VA treatment records show that X-rays were normal.  The clinician explained that, although "we presume the leg was contused," X-rays taken of this extremity "showed no evidence of bone injury."  Thus, the clinician concluded that "no further treatment . . . [was] indicated." 
The November 2007 VA bone examination report shows that the Veteran reported hitting his left shin on the bumper of a Humvee.  He complained of intermittent pain and itching.  When the weather changed or depending on activity, it flared to 2-3/10 and lasted 1-2 hours.  This occurred two times per week.  Upon physical examination, the examiner noted a left shin scar.  [In this regard, the Board notes that service connection has been granted for the left shin scar.]  There was no evidence of muscle rupture.  A slight clinical indentation in this area was noted.  The examiner reviewed the X-rays and wrote that they "do not show any bone fracture, although there is mild irregularity in this area."  He opined "[m]ost likely [the Veteran] had a deep bone contusion that is healing and resolving at this point."  

The Board acknowledges that there is no mention in the STRs of the purported 2005 left leg injury.  However, based on the evidentiary posture (as previously discussed herein)-which supports the Veteran's competent assertions of having sustained such an injury during his active duty, the Board concedes that the Veteran did indeed sustain a contusion to his left shin bone during service.  

Moreover, as previously noted herein, the November 2007 VA examiner concluded that the Veteran "[m]ost likely . . . had a deep bone contusion that is healing and resolving at this point" (emphasis added).  Such a statement appears to indicate that the Veteran, at least at that time, had some residual disability of the conceded in-service left shin contusion that had not completely healed yet.  Thus, the Board finds that the November 2007 VA examination is inadequate for adjudication purposes because it is unclear whether there is a current underlying left leg disability, as opposed to an acute injury that has completely resolved.  A remand of this issue is, therefore, necessary to accord the Veteran an opportunity to undergo a new VA examination to determine the nature, extent, and etiology of any current chronic left shin bone disability that he may have.  Barr v. Nicholson, 21. Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA orthopedic examination to determine the nature, extent, and etiology of any current left leg disability, to include residuals of a left shin bone contusion.  The claim folder, including a copy of this remand, must be made available to the examiner for review.  A notation that this review has taken place should be annotated in the examination report.  All necessary testing should be accomplished.  

All pertinent pathology should be noted in the evaluation report.  In addition, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed left leg disability is related to the conceded in-service left shin bone contusion.  In answering this question, the examiner should consider the history of the Veteran's symptoms as observed by him and others since service.  

A complete rationale must be provided for all opinions.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2. Thereafter, readjudicate the claim for service connection for residuals of a left shin bone contusion.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


